Justice LOHR
dissenting:
The respondent and the assistant disciplinary counsel entered into a stipulation, agreement, and conditional admission of misconduct in which they agreed to a disciplinary sanction in the range from public censure to thirty days suspension from the practice of law for the respondent’s admitted violations of the Colorado Rules of Professional Conduct. An inquiry panel of the supreme court grievance committee considered and approved the stipulation and recommended a thirty day suspension, although three of the eight members participating disagreed on the basis that the respondent’s misconduct warrants more severe discipline. Because I believe the recommended sanction to be too lenient in light of our prior disciplinary decisions and the serious nature of the misconduct in this ease, I respectfully dissent and would reject the stipulation.
In the present case, the respondent agreed to represent a client on a pro bono basis in a dissolution of marriage proceeding. This act of charity was marred, however, by the respondent’s egregious misconduct in handling the proceeding. Initially, the respondent failed to arrange for out-of-state service of the dissolution petition on the client’s wife despite his assurances to the client that he would take this step. Following a year of inactivity with respect to the dissolution petition, the respondent falsely advised the client that the dissolution of marriage was final. The respondent made this representation with full knowledge not only that it was not true but also that the client would likely suffer injury by relying on the respondent’s misrepresentation and remarrying. Before the client went to obtain his marriage license, the respondent repeated his false assurance that the dissolution of his previous marriage was final and advised the client to tell the clerk that he was not married. Following the client’s remarriage, the client in March 1994 requested copies of the final dissolution of marriage documents from the court and was informed by court personnel that the proceedings for dissolution of his prior marriage were not final. The client confronted the respondent with this information. However, instead of seizing the opportunity to admit and correct his misrepresentation, the respondent continued his pattern of deceiving the client by stating that “there was a mistake and he would look into it,” a promise that apparently was never fulfilled. The ehent has not heard from the respondent since November 1994. The respondent’s misconduct ultimately resulted in serious injury to the client and his new wife, including the annulment of their marriage and expenses incurred by the wife in excess of $3000 for the wedding and attorney fees for the annulment.1
Under circumstances substantially similar to those in the present case, we have imposed sanctions that greatly exceed a thirty-day suspension. In People v. Belina, 782 P.2d 26, 28 (Colo.1989), the attorney agreed to represent a client in her marriage dissolution proceeding but never served process upon the husband. Based on the attorney’s lengthy period of inaction, the dissolution petition was dismissed by the court. Although the attorney knew that the client could suffer injury if she remarried prior to the completion of the dissolution proceedings, the attorney misrepresented to the client that he had obtained the dissolution decree and that she could remarry. The client relied on this representation and was remarried. After the remarriage, the attorney on two occasions sent the elient a forged copy of *731the purported dissolution decree and denied this falsification when confronted by the client. Ultimately, the client was forced to seek other counsel and incur additional expense to finalize the dissolution.
After reviewing the facts in Belina, we stated that “[the attorney’s] conduct, standing alone, calls for disbarment,” and assessed this severe sanction against the attorney.2 782 P.2d at 28. The respondent’s conduct in the present case is strikingly similar to that of the attorney in Belina. Although the respondent in this case did not actually falsify a dissolution decree, he neglected his duties with respect to prosecution of the dissolution action and consistently lied to his client regarding the completion of the dissolution of marriage proceedings. Moreover, the respondent made these false statements with the knowledge that his client intended to rely on them by remarrying. Such reliance did in fact occur, and the respondent’s deception ultimately contributed to the annulment of the client’s new marriage. In my opinion, this intentional and repeated deception of a client is completely inexcusable, even in the absence of conduct involving the falsification of documents.
Admittedly, the harsh sanction of disbarment in Belina was further supported by the presence of aggravating factors, including the attorney’s prior history of misconduct, and the absence of mitigating factors. In the present case, the majority seemingly places great weight on the respondent’s lack of prior infractions, interim rehabilitation, and apparent remorse for his actions. See maj. op. at 729-30. I do not discount these considerations. However, given the seriousness of his misconduct and the similarity of his infractions to those of attorneys who received substantially greater punishments in prior cases, I do not believe that a thirty-day suspension is a sufficient sanction. Accordingly, I would reject the stipulation as too lenient and return the matter to the grievance committee for further proceedings.

. As a condition of the stipulation, the respondent reimbursed the wife $3,000.00 after the client filed a complaint with the grievance committee.


. The severity of the sanction in Belina is consistent with prior cases addressing similar conduct. See, e.g., People v. Gregory, 788 P.2d 823 (Colo.1990) (respondent received suspension of one year and one day for failure to prosecute foreclosure action, notwithstanding absence of prior disciplinary record, absence of selfish motive, and full and fi-ee disclosure to the Disciplinary Board); People v. Blanck, 713 P.2d 832 (Colo.1985) (attorney disbarred for preparing and delivering fraudulent dissolution of marriage decrees).